DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22, 23, 32, and 33 are objected to because of the following informalities:  
Claim 22, in line 3, insert --on-- between “transmission the”.
Claim 23, in line 3, replace “of” with --on--.
Claim 32, in line 4, replace “of” with --on-- and insert --on-- between “transmission the”.
Claim 33, in line 4, replace “of” with --on--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
UCI would utilize a same slot as a PUSCH transmission on a resource of a second type, the UCI is multiplexed into and transmitted in the PUSCH transmission on the resource of the second type” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses in 107th – 113th paragraphs of multiplexing UCI with UL GF transmission on grant free resource and/or dropping UCI according to priority and/or multiplexing UCI with TB transmission on grant-based resource.  However, the specification fails to disclose UCI utilizing same slot with PUSCH transmission on a resource of a second type, e.g., grant-based, and multiplexing UCI with PUSCH transmission based on the second type of resource.  It is new matter.
Other claims are automatically rejected to for the reasons as set forth in rejected independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17, 27, the limitations “a resource of a first type” and “a resource of a second type” are unclear and indefinite.  It is unclear which resource should be considered as a first type and 
Claims 18-26 and 28-36 are automatically rejected to for the reasons as set forth in rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2020/0037314 A1) in view of Kim et al (US 2014/0219202 A1).
Regarding claims 17 and 27, Xiong discloses a method for transmitting uplink control information (UCI) comprising: 
a wireless transmit receive unit (WTRU) determining uplink control information (UCI) (Fig. 3, PUCCH carrying UCI);
the WTRU transmitting the UCI (Fig. 3, PUCCH carrying UCI 304 is transmitted), wherein:
on a condition that transmission of the UCI would utilize a same slot as a physical uplink shared channel (PUSCH) transmission on a resource of a first type (36th paragraph, a grant free uplink transmission for URLLC collides with a PUCCH carrying a HARQ-ACK feedback, UE may drop the grant free transmission for URLLC and UE may only transmit the PUCCH carrying HARQ ACK.  Herein, the configured resource for grant free uplink transmission is a first type of resource).


st paragraph.  Herein, the resource of PUSCH is the grant based resource and it is the second type of resource, 109th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to multiplex UCI with UL data in PUSCH in when the time resource collides in Xiong’s system, as suggested by Kim, to maximize bandwidth usage.

Regarding claims 18 and 28, Xiong discloses that wherein the UCI comprises HARQ/ACK information (36th paragraph, HARQ-ACK feedback in UCI is given higher priority than GF uplink transmission for URLLC).

Regarding claims 19 and 29, Xiong discloses that wherein the resource of the first type is a grant-free resource (Fig. 3, configured resource for grant free uplink transmission).  Xiong does not disclose that wherein the resource of the second type is a grant based resource.  Kim discloses that when the PUSCH transmission timing and PUCCH transmission timing collide, a UE multiplexes UL data and UCI to the PUSCH and transmits the multiplexed data and UCI (121st paragraph.  Herein, the resource of PUSCH is the grant based resource and it is the second type of resource, 109th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to multiplex UCI with UL data in PUSCH in when the time resource collides in Xiong’s system, as suggested by Kim, to maximize bandwidth usage.

Regarding claims 20 and 30, Xiong discloses that wherein the resource of the first type is configured (Fig. 3, configured resource for grant free uplink transmission).  Xiong does not disclose that wherein the resource of the second type is a granted.  Kim discloses that when the PUSCH transmission timing and PUCCH transmission timing collide, a UE multiplexes UL data and UCI to the PUSCH and transmits the multiplexed data and UCI (121st paragraph.  Herein, the resource of PUSCH is the grant based resource and it is the second type of resource, 109th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to multiplex UCI with UL data in PUSCH in when the time resource collides in Xiong’s system, as suggested by Kim, to maximize bandwidth usage.

Regarding claims 21 and 31, Xiong discloses that wherein the resources of the first type is configured via radio resource control (RRC) signaling (50th paragraph, for grant free transmissions, UE may be configured via RRC signaling).

Regarding claims 22 and 32, Xiong discloses that on the condition that the transmission of the UCI would utilize the same slot as the PUSCH transmission of the resource of the first type, dropping the PUSCH transmission on the resource of the first type (36th paragraph, UE may drop the grant free transmission).

Regarding claims 23 and 33, Xiong discloses that on the condition that the transmission of the UCI would utilize the same slot as the PUSCH transmission of the resource of the first type, the WTRU transmitting the PUSCH transmission on the one or more resources of the first type (Fig. 2, when the collision occurs in the same slot, uplink transmission on the grant free resource is transmitted while PUCCH carrying UCI is delayed or dropped).



Regarding claims 25 and 35, Xiong discloses that wherein the UCI is transmitted in the PUCCH transmission before transmitting the PUSCH transmission on the one or more resources of the first type (Fig. 3, PUCCH carrying UCI is transmitted before grant free uplink transmission).

Regarding claims 26 and 36, Xiong discloses that wherein the UCI is transmitted in a first slot (Fig. 3) wherein the PUSCH transmission on the one or more resources of the first type is transmitted in at least a second slot (39th paragraph, grant free PUSCH is delayed to the next available configured resource).  Xiong does not explicitly disclose that the next available configured resource.  However, as known in the art, resource configuration can occur in multiple slots in a subframe.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include configured resource in next slot for PUSCH transmission in Xiong’s system, to avoid collision.

Response to Arguments
Applicant’s arguments with respect to claims 17-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472